DETAILED ACTION
This is the first Office action on the merits of Application No. 16/965,105. Claims 14-33 are pending. By preliminary amendment, claims 1-13 are canceled and claims 14-33 are new.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2020, 10/15/2020, and 6/24/2021 has been considered by the examiner.

Claim Objections
Claims 14, 17, 20, 22-33 are objected to because of the following informalities:  
claims 14, 17, 20, 22, and 24-33, the phrase “can be” should be reviewed to change from a suggestive form to either a positive form or capable form (for example, claim 1, “a parking lock wheel which can be connected to a shaft” could be changed to –a parking lock wheel is connected—or claim 
claim 23, line 2, the phrase “the axis of rotation” is the first time this element is recited, however from the specification page 11, lines 5-7, it is clear this should be –an axis of rotation of the shaft--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, 24, 26, and 31  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18, line 1, the phrase “the coupling element” and claim 19, line 1, the phrase “the torque” render the claims indefinite because the metes and bounds are unclear in part due to the lack of antecedent basis. The concern is simply changing to ‘a coupling element’ omits the important structural relationship that the element moves the blocking element via the actuator and changing to ‘a torque’ omits the important structural relationship that this is the torque provided by the spring. The 
Claim 24 is rendered indefinite because it does not clearly recite a step, marked by verbal (gerundial) phrases, introduced by a gerund or verbal noun (the “-ing” form of a verb), which is required in method claims. See Faber on Mechanics of Patent Claim
Drafting, Sixth Edition, Practicing Law Institute, Copyright 2012, p. 4-4 (citing to Ex parte
Lewin, 154 USPQ 487 (BPAI 1966)), and see Ex Parte Erlich, 3 USPQ.2d 1011, 1107
(BPAI 1986) (“While . . . the claims need not recite all of the operating details, we do find that a method claim should at least recite a positive, active step(s) so that the claim will ‘set out and circumscribe a particular area with a reasonable degree of precision and particularity,’ and make it clear what subject matter [the] claims encompass, as well as making clear the subject matter from which others would be precluded.”); see also
Clinical Products Limited v. Brenner, 255 F. Supp. 131, 133 (D.D.C. 1966) (“[A] proper process or method claim should recite at least one process step.”).
	Claims 19, 26, and 31 are also rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-21 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Chinese Document CN106704584, cited on IDS date 6/24/2021, translation provided on the PTO-892).
Regarding claim 14, Zhang discloses a parking lock (Fig. 2) for a motor vehicle, comprising: a parking lock wheel (Fig. 2, 6) which can be connected to a shaft (Fig. 2, spline for shaft is shown at the inner diameter and page 2) of the motor vehicle in a rotationally fixed manner, at least one blocking element (Fig. 2, slider 4 moves pawl 5 to block gear 6), and an actuator (Fig. 2, 1), by which the blocking element is moved between at least one blocking position (Fig. 3) securing the parking lock wheel against a rotation and at least one release position (Fig. 2) releasing the parking lock wheel for a rotation, wherein at least one spring element (Fig. 2, 7) which is to be tensioned by the actuator during the moving of the blocking element into the blocking position, and a e.g. page 4 “in the course of the parking, the output shaft 2 of the motor 1 drives the torsion spring 7 to rotate, the torsion spring 7 drives the parking guide 3 to rotate, the parking guide 3 drives the slider 4 to move downward” and page 4 “during the unlocking process, the output of the motor 1 the other end of the torsion spring 7 drives the reverse rotation of the parking guide 3, and the parking guide 3 drives the slider 4 to move upwardly so that the parking arm 5 is pivoted upward to move the vehicle gear 6 is separated”).  
Regarding claim 15, Zhang discloses the parking lock according to claim 14, wherein the actuator has a self-locking function, by which the blocking element is retained against the spring force provided by the spring element in the blocking position (page 4, e.g. “force is stored in the torsion spring 7 where the torsion spring 7 does not drive the drive shaft to rotate” thus providing self-locking).  
Regarding claim 16, Zhang discloses the parking lock according to claim 14, wherein the spring element is formed as a rotary spring (Fig. 4 shows a good view and page 4, “torsion spring”), the spring force of which effects a torque, at least in the blocking position, by means of said torque the actuator is to be supported during the movement of the blocking element from the blocking position into the release position (page 4).  
Regarding claim 17, Zhang discloses the parking lock according to claim 14 (or 16, see interpretation note above), wherein at least one coupling element (Fig. 2, 3) is provided, by means of which the blocking element can be moved by the actuator, page 4, e.g. “the torsion spring 7 drives the parking guide 3 to rotate, the parking guide 3 drives the slider 4 to move downward, and the slider 4 drives the parking” and “The other end of the torsion spring 7 drives the reverse rotation of the parking guide 3, and “the parking guide 3 drives the slider 4 to move upwardly so that the parking arm 5 is pivoted upward to move The vehicle gear 6”).  
Regarding claim 18, as best understood, Zhang discloses the parking lock according to claim 14 (or 17, see interpretation note above), wherein the coupling element is a coupling shaft (page 4, guide 3 transfers torque and is tubular) which is rotatable about an axis of rotation (e.g. Fig. 2).  
Regarding claim 19, Zhang discloses the parking lock according to claim 18, wherein the torque takes effect about the axis of rotation of the coupling shaft, at least in the blocking position (shown in Fig. 2).  
Regarding claim 20 and claim 26, Zhang discloses the parking lock according to claim 18 or 19 respectively, wherein the actuator is formed as an electric motor (page 4, “motor 1 is a conventional driving device”) which has a stator and a rotor (These are conventional features of a motor and a rotor is what rotates the output shaft 2), which can be driven by the stator and is thereby rotatable about an axis of rotation of the motor relative to the stator, wherein the coupling shaft (page 4, “parking guide 3 is connected to the output shaft”
Regarding claim 21, Zhang discloses the parking lock according to claim 20, wherein the rotor is arranged coaxially as relates to the coupling shaft to the extent that the motor axis coincides with the axis of rotation (shown in Fig. 2).  
Regarding claim 24, as best understood, a method for operating a parking lock for a motor vehicle, comprising: a parking lock wheel which can be connected to a shaft of the motor vehicle in a rotationally fixed manner, at least one blocking element, and an actuator, by which the blocking element is moved between at least one blocking position securing the parking lock wheel against a rotation and at least one release position releasing the parking lock wheel for a rotation, wherein at least one spring element which is tensioned by the actuator during the moving of the blocking element into the blocking position, and thereby provides a spring force in the blocking position of the blocking element, by said force the actuator is supported during the movement of the blocking element into the release position (The claim limitations are substantially similar to claim 14 and those features of Zhang noted for claim 14 above would apply for this claim. Thus, Zhang discloses this method. Further information of the operational steps are available in pages 3-5).  
Regarding claim 25, Zhang discloses a transmission for a motor vehicle (page 1 and 3), comprising: at least one parking lock with a parking lock wheel which can be connected to a shaft of the motor vehicle in a rotationally fixed manner, at least one blocking element, and an actuator, by which the blocking element is moved between at least one blocking position securing the parking lock wheel against a rotation and at least one release position releasing the parking lock wheel for a rotation, wherein at least one spring element which is to be tensioned by the actuator during the moving of Pages 1 and 3 of the translation disclose the transmission, the remainder of the claim limitations are substantially similar to claim 14 and those features of Zhang noted for claim 14 above would apply for this claim).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Chinese Document CN106704584, cited on IDS date 6/24/2021, translation provided on the PTO-892) in view of Hwang (Korean document KR20030053997, cited on the IDS dated 6/24/2021).
Regarding claim 22, claim 27, claim 28, claim 29, claim 30, claim 31, claim 32, and claim 33, Zhang discloses the parking lock according to the respective claim, wherein an element can be moved along a direction of movement translationally between the release position and the blocking position (Zhang discloses slider 4 is moved translationally, however it is pawl 5 that is the element that directly blocks the gear, and the pawl pivots, see Fig. 2).  

	Hwang teaches both an embodiment of a pivoting pawl (Fig. 1) and a translation pawl (see Fig. 2, e.g. 53 and 52). Via this teaching of Hwang, an additional element could be added to the shaft of slider 4 in Zhang to engage parking gear. One of ordinary skill in the art will recognize that a rotating pawl requires a lever arm of sufficient length, thus the pawl element can be decreased in size by eliminating the need for a lever arm. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Zhang to substitute a pivoting pawl for a translating pawl of Hwang for the advantage of a decrease in size of the pawl.
Regarding 23, Zhang, as modified by Hwang, discloses the parking lock according to claim 22, wherein the direction of movement extends diagonally or skewed as relates to an axis of rotation of the shaft (Zhang shows the direction of movement of the modified slider 4 is skew from or will not intersect the axis of rotation of the gear, see Fig. 2. Alternatively, Hwang shows in Fig. 2 the translating member can be diagonally offset (Fig. 2, 62).).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hofkirchner (US Patent Publication 20170234427) discloses a parking lock device with a diagonally translating element.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LORI WU/Examiner, Art Unit 3659